 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9     Samuel Love,                               Case: No. 3:18-CV-07805-JST
10
                         Plaintiff,
11
12     v.                                         [proposed] ORDER GRANTING
                                                  JOINT STIPULATION TO
13     Hong Rae Cho, in individual and            EXTEND SITE INSPECTION
       representative capacity as trustee of      DEADLINE
14     the 2018 Cho Family Trust dated
       July 18, 2018;
15     Won Ae Cho, in individual and
16
       representative capacity as trustee of
       the 2018 Cho Family Trust dated
17     July 18, 2018; and Does 1-10,
18
                      Defendants.
19
20   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
21
         1. The deadline to hold a joint site inspection of the premises shall be
            extended to and include May 15, 2019.
22
         2. All other dates that are calculated based on the inspection date will
23          be adjusted accordingly.
24
25   IT IS SO ORDERED.

26
     Dated: ___________
             May 6, 2019                _____________________________________________
27                                      HONORABLE JON S. TIGAR
28                                      UNITED STATES DISTRICT JUDGE


                                              1

     ORDER Granting Joint Stipulation                       Case No. 3:18-CV-07805-JST
